
	
		II
		111th CONGRESS
		1st Session
		S. 1126
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To require the Director of National
		  Intelligence to submit a report to Congress on retirement benefits for former
		  employees of Air America and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Air America Veterans Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Air AmericaThe term Air America means Air
			 America, Incorporated.
			(2)Associated companyThe term associated company
			 means any entity associated with, predecessor to, or subsidiary to Air America,
			 including Air Asia Company Limited, CAT Incorporated, Civil Air Transport
			 Company Limited, and the Pacific Division of Southern Air Transport during the
			 period when such an entity was owned and controlled by the United States
			 Government.
			3.Report on retirement benefits for former
			 employees of Air America
			(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to Congress a report on the advisability of providing Federal retirement
			 benefits to United States citizens for the service of such citizens prior to
			 1977 as employees of Air America or an associated company during a period when
			 Air America or the associated company was owned or controlled by the United
			 States Government and operated or managed by the Central Intelligence
			 Agency.
			(b)Report ElementsThe report required by subsection (a) shall
			 include the following:
				(1)The history of Air America and the
			 associated companies prior to 1977, including a description of—
					(A)the relationship between Air American and
			 the associated companies and the Central Intelligence Agency or any other
			 element of the United States Government;
					(B)the workforce of Air America and the
			 associated companies;
					(C)the missions performed by Air America, the
			 associated companies, and their employees for the United States; and
					(D)the casualties suffered by employees of Air
			 America and the associated companies in the course of their employment.
					(2)A description of—
					(A)the retirement benefits contracted for or
			 promised to the employees of Air America and the associated companies prior to
			 1977;
					(B)the contributions made by such employees
			 for such benefits;
					(C)the retirement benefits actually paid such
			 employees;
					(D)the entitlement of such employees to the
			 payment of future retirement benefits; and
					(E)the likelihood that such employees will
			 receive any future retirement benefits.
					(3)An assessment of the difference
			 between—
					(A)the retirement benefits that former
			 employees of Air America and the associated companies have received or will
			 receive by virtue of their employment with Air America and the associated
			 companies; and
					(B)the retirement benefits that such employees
			 would have received or be eligible to receive if such employment was deemed to
			 be employment by the United States Government and their service during such
			 employment was credited as Federal service for the purpose of Federal
			 retirement benefits.
					(4)(A)Any recommendations regarding the
			 advisability of legislative action to treat such employment as Federal service
			 for the purpose of Federal retirement benefits in light of the relationship
			 between Air America and the associated companies and the United States
			 Government and the services and sacrifices of such employees to and for the
			 United States.
					(B)If
			 legislative action is considered advisable under subparagraph (A), a proposal
			 for such action and an assessment of its costs.
					(5)The opinions of the Director of the Central
			 Intelligence Agency, if any, on any matters covered by the report that the
			 Director of the Central Intelligence Agency considers appropriate.
				(c)Assistance of Comptroller
			 GeneralThe Comptroller
			 General of the United States shall, upon the request of the Director of
			 National Intelligence and in a manner consistent with the protection of
			 classified information, assist the Director in the preparation of the report
			 required by subsection (a).
			(d)FormThe report required by subsection (a) shall
			 be submitted in unclassified form, but may include a classified annex.
			
